DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on December 8, 2021.  As directed by the amendment, Claims 1 and 5 are amended.  Claims 9 and 10 are new claims.  Claims 1, 5, and 8-10 are allowable over the prior art.
Regarding the Office Action filed September 14, 2021:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 102.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
Reasons for Allowance
Claims 1, 5, and 8-10 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses an exercise assist device comprising: a member adapted to support only an upper thigh out of both thighs of a human subject in a lateral decubitus position, the device adapted to provide movement of a sacroiliac joint by extending a hip joint transitively, the member is a stand, a pad adapted to support a sacrum of the human subject behind a back of the human subject, wherein the pad is not fixed to a body of the human subject during use.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1 above.

Several prior art similar to the claimed invention, including previously applied prior art, are explained below.
	CN101138533A discloses a human hip joint rehabilitation exerciser.  Although the prior art appears to show most of the components of the claimed invention, it lacks the pad that is adapted to support the sacrum of the human subject behind a back of the human subject.  The prior art does not mention anything about supporting the back of the human subject, and even shows the human subject without any sort of back support (Figs 1 and 2) since it is not necessary for the functionality of the device.  Adding a back pad would be considered hindsight.  The pad described in the instant invention is specific kind of pad that allows for 360 degree rotation in the horizontal direction (Specification: paragraph 0016).  None of this is disclosed in the prior art.  Therefore, CN101138533A does not disclose the claimed invention of Claims 1 and 5.
Yagi et al. (US 2014/0212243) discloses a power assist robot apparatus.  Although Yagi discloses an apparatus that is capable of moving only an upper thigh and allowing for passive movement, Yagi does not disclose the apparatus or method that is being claimed.  Yagi is not being used for passive movement and requires the user to at least use the leg muscles to move the apparatus.  Additionally, Yagi makes no disclosure about the human subject assuming a lateral decubitus position.  In all the depictions of Yagi, the user is standing upright.  It would not be 
Splane Jr. (US 6,692,451) discloses a passive motion exercise and/or treatment apparatus.  Although the user is able to lay in the lateral decubitus position (Splane: Fig 11), the device does not have a stand that only supports the upper thigh out of both thighs of a human subject.  The device supports both of the thighs and does not individually support one thigh.  Additionally, there is no addition/modification to the device that would allow for only one thigh to be supported since the device is flat.  Modifying the device to have an additional support that only supports one thigh would be hindsight and would destroy the device.  Furthermore, Splane has no pad that is for the back of the human subject while the human is in the lateral decubitus position and does not teach anything related to supporting the back in this manner.  Therefore, Splane does not disclose the claimed invention of Claims 1 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785